******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
          GIUSEPPE CAPASSO ET AL. v. IAN
               CHRISTMANN ET AL.
                    (AC 37211)
           DiPentima, C. J., and Sheldon and Schuman, Js.
    Argued October 20, 2015—officially released February 23, 2016

(Appeal from Superior Court, judicial district of New
                 Haven, Blue, J.)
  Laurence V. Parnoff, with whom, on the brief, was
Laurence V. Parnoff, Jr., for the appellants (plaintiffs).
  Eric P. Smith, for the appellees (defendants).
                          Opinion

   DiPENTIMA, C. J. The plaintiffs, Giuseppe Capasso
and G. L. Capasso, Inc.,1 appeal from the summary judg-
ment rendered in favor of the defendants, Ian
Christmann and Carolyn Christmann. On appeal, the
plaintiffs claim that the court improperly rendered sum-
mary judgment on the basis that the plaintiffs’ counsel
failed to file an adequate opposition to the defendants’
motion. Notwithstanding the plaintiffs’ failure to com-
ply with the court’s clear and explicit directions, we
conclude that the court failed to address the merits
of the defendants’ motion, and therefore improperly
rendered summary judgment in this case. Accordingly,
we reverse the judgment and remand the case for fur-
ther proceedings.
   The following facts and procedural history are rele-
vant to this appeal. The plaintiffs commenced this
action on August 7, 2009. On March 5, 2012, the plaintiffs
filed a second revised complaint, the operative pleading
in this case, setting forth six causes of action. In count
one, the plaintiffs claimed that G. L. Capasso, Inc., is
the tenant at 15 Oxford Street in New Haven and, since
1984, has used that property as a legal nonconforming
use for its construction business, including overnight
vehicle parking. The defendants reside at 475 Quinnip-
iac Avenue, which abuts one side of 15 Oxford Street.
The defendants are associated with the Quinnipiac
River Community Group that ‘‘purports to be a ‘grass-
roots neighborhood action group that has been working
to improve the quality of [life] for residents on both
sides of the Quinnipiac River . . . .’ ’’
   The plaintiffs alleged that in January, 2009, the defen-
dants disapproved of a fence constructed on 15 Oxford
Street and began a series of steps to have it removed,
including requests to have the city of New Haven inter-
vene. After this effort proved unsuccessful, the plaintiffs
claimed that the defendants ‘‘continued to attempt to
force the removal of the fence . . . by initiating a pub-
lic campaign of complaints against the [p]laintiffs
regarding their use of the [15 Oxford Street].’’ This
included claims and statements that the plaintiffs ‘‘were
not good members of the community . . . violated the
law . . . showed their disregard of the damage to the
neighborhood by . . . installation of a fence . . .
allowed and caused a deterioration of the environment
. . . violated ordinances and permits . . . and . . .
owned property potentially contaminated by petro-
leum products.’’
   The plaintiffs further maintained that the defendants
sought to have a special exception for the 15 Oxford
Street property misinterpreted so as to prevent the
plaintiffs from accessing it before 7 a.m. from Monday
through Saturday and for 24 hours on Sunday.2 They
also alleged that the defendants conducted ‘‘a libelous
public campaign against the [p]laintiffs in [e]-mails and
in the newspaper’’ by, inter alia, referring to the plain-
tiff’s fence as a ‘‘spite fence’’ and accusing the plaintiffs
of wrongful acts, such as violating zoning laws and
the illegal storage and disposal of chemicals on the
property. As a result of these actions, which were alleg-
edly motivated by the defendants’ desire to gain public
attention, greed and ‘‘to extort the removal of the
fence,’’ the plaintiffs sought declaratory and injunctive
relief, compensatory damages for loss of business, dam-
age to business reputation, and punitive damages.
   The remaining counts alleged tortious interference
with prospective business relations, extortion,3 inten-
tional infliction of emotional distress, negligent inflic-
tion of emotional distress and a violation of General
Statutes § 42-110a et seq., the Connecticut Unfair Trade
Practices Act (CUTPA). The defendants filed an answer
to the plaintiffs’ complaint on January 22, 2013, but did
not raise any special defenses.4
   After the case was assigned for trial, with jury selec-
tion scheduled to begin on June 27, 2014, the defendants
filed a motion for permission to move for summary
judgment. See Practice Book § 17-44.5 The court granted
the motion on April 28, 2014, over the plaintiffs’
objection.
   The defendants filed their motion for summary judg-
ment and memorandum of law on May 23, 2014. They
argued that they were entitled to summary judgment
because ‘‘(1) none of the statements attributed to the
defendants is defamatory as a matter of law; (2) in the
absence of admissible evidence of pecuniary loss that
was proximately caused by the defendants’ statements,
there can be no genuine issue of material fact and the
plaintiffs’ defamation claims fail as a matter of law; (3)
in the absence of evidence of harm to the plaintiffs’
respective reputations that was proximately caused by
the defendants’ statements, there can be no genuine
issues of material fact and the plaintiffs’ defamation
claims fail as a matter of law; (4) given the absence of
a genuine issue of material fact, the plaintiffs’ ‘tortious
interference’ claims fail as a matter of law; (5) given
the absence of a genuine issue of material fact, plaintiff
Giuseppe Capasso’s ‘intentional infliction of emotional
distress’ claim fails as a matter of law; (6) given the
absence of a genuine issue of material fact, plaintiff
Giuseppe Capasso’s ‘negligent infliction of emotional
distress’ claim fails as a matter of law; and (7) given
the absence of a genuine issue of material fact, the
plaintiffs’ claim for alleged violations of CUTPA fails
as a matter of law.’’
  Attached to the defendants’ memorandum of law
were, inter alia: an affidavit from Ian Christmann; a
copy of the March 12, 2009 article on the New Haven
Independent website about the parties’ dispute regard-
ing the fence; a copy of the December, 1984 special
exception granted to Giuseppe Capasso for 15 Oxford
Street; an excerpt from the deposition of Giuseppe
Capasso; and copies of e-mail correspondence between
the defendants and local officials concerning the plain-
tiffs’ activities on the property.
  The plaintiffs filed their opposition on June 13, 2014.
Although they argued that genuine issues of material
fact existed as to all of the plaintiffs’ claims, and thus
that summary judgment was not warranted as to any
such count, the plaintiffs made no specific references
to evidence in their objection. The plaintiffs attached,
inter alia, e-mails from the Quinnipiac River Community
Group and the article published on the New Haven
Independent website.
   At a hearing on July 7, 2014, the court noted that it had
conducted a trial management conference in chambers.
On the record after that conference, the court had
requested that the plaintiffs submit a more detailed
response to the defendants’ motion for summary judg-
ment. Specifically, the court stated that the plaintiffs’
counsel had ‘‘graciously agreed to provide a more
detailed response, primarily to help the court, because
I need, among other things, citations—two things I’ll
put on the record. [First] I need specific citation to
record evidence on this motion for summary judg-
ment; otherwise, I’ll be floundering. Second, I think
that your response needs to state with precision what
the cause of action in the first count of your second
revised complaint is. Obviously, you retain the ability
to submit any affidavits or documents or other materials
with your—objection.’’ (Emphasis added.)
  On August 18, 2014, the plaintiffs filed affidavits from
Carmine Capasso,6 Edward Ciarleglio,7 and Matthew
Martino8 in support of their opposition to the defen-
dants’ motion for summary judgment. On August 18,
2014, the plaintiffs also filed a supplemental memoran-
dum in opposition to the defendants’ summary judg-
ment motion. Although the supplemental memorandum
contained general references to the affidavits that pre-
viously had been filed by the plaintiffs, it did not contain
specific citations to the evidence of record, as the court
had instructed.
   The court conducted a hearing on September 15,
2014. At the outset, it recounted its prior instructions
to the plaintiffs’ counsel to provide specific citations
to evidence in the record and to identify specifically
the cause of action set forth in count one of their com-
plaint. The plaintiffs’ counsel indicated that he had com-
plied with all of these directives. After further inquiry,
the court determined that the plaintiffs’ counsel had
not identified the cause of action in count one.9 Turning
to the matter of specific citations, the plaintiffs’ counsel
stated that there were affidavits and exhibits attached
to his supplemental memorandum. The court rejected
counsel’s explanation as follows: ‘‘I ordered you to have
specific citations to record evidence so that I could—
and not just a generalized reference to some pile of
materials that you have submitted. The purpose of a
brief particularly—in response to a motion for summary
judgment that is fact-centered, particularly in a defama-
tion case where the exact words are important, not just
the implied words but the exact words, is to provide
the court with specific citations to the record. I ordered
you to do this. I did not want to embarrass you, I brought
you in chambers, but I did order you to do this on the
record. You have failed to do this, so I—you have failed
to do the two things the court specifically required you
to do, and I need to know why I should even consider
your objection to this motion for summary judgment
under these circumstances. Your philosophy seems to
be judge, you do the work.’’
   After further discussion, the court informed the plain-
tiffs’ counsel that his supplemental memorandum of
law opposing the motion for summary judgment was
‘‘completely inadequate . . . .’’10 The plaintiffs’ coun-
sel, however, maintained that he had complied with
both of the court’s instructions. The court then stated
that it would take the matter on the papers, and con-
cluded the hearing. Significantly, the court heard no
argument on the merits of the motion for summary
judgment.
   Later that same day, the court issued a memorandum
of decision in which it granted the defendants’ motion
‘‘for the failure of its counseled opponents to submit
an adequate brief following specific instructions to do
so.’’ It further explained in its decision that the plaintiffs’
counsel had failed to comply with the two requirements
it had imposed at the July 7, 2014 hearing. Relying on
a case from the United States Court of Appeals from
the Second Circuit,11 the court declined to search the
record for facts asserted in the plaintiffs’ supplemental
memorandum. This appeal followed.
   As an initial matter, we set forth the relevant legal
principles and our standard of review. ‘‘Practice Book
§ 17-49 provides that summary judgment shall be ren-
dered forthwith if the pleadings, affidavits and any other
proof submitted show that there is no genuine issue as
to any material fact and that the moving party is entitled
to judgment as a matter of law. A party moving for
summary judgment is held to a strict standard. . . . To
satisfy his burden the movant must make a showing
that it is quite clear what the truth is, and that excludes
any real doubt as to the existence of any genuine issue
of material fact. . . . As the burden of proof is on the
movant, the evidence must be viewed in the light most
favorable to the opponent. . . . When documents sub-
mitted in support of a motion for summary judgment
fail to establish that there is no genuine issue of mate-
rial fact, the nonmoving party has no obligation to
submit documents establishing the existence of such
an issue. . . . Once the moving party has met its bur-
den, however, the opposing party must present evi-
dence that demonstrates the existence of some disputed
factual issue. . . . It is not enough, however, for the
opposing party merely to assert the existence of such
a disputed issue. Mere assertions of fact . . . are insuf-
ficient to establish the existence of a material fact and,
therefore, cannot refute evidence properly presented
to the court under Practice Book § [17-45]. . . . Our
review of the trial court’s decision to grant [a] motion
for summary judgment is plenary.’’ (Citation omitted;
emphasis added; internal quotation marks omitted.)
Marinos v. Poirot, 308 Conn. 706, 711–12, 66 A.3d 860
(2013); see also Hammer v. Lumberman’s Mutual
Casualty Co., 214 Conn. 573, 578–79, 573 A.2d 699
(1990).
   Before turning our attention to the dispositive issue,
we address the plaintiffs’ argument that the court’s
statements on July 7, 2014 did not constitute clear and
explicit orders of the court. We carefully have reviewed
the record and reject this contention of the plaintiffs’
counsel. The trial court clearly and unambiguously
stated on the record that the plaintiffs’ counsel was to
make specific citations to the record evidence in the
opposition to the motion for summary judgment and
to state precisely the cause of action set forth in count
one of the operative complaint. The supplemental mem-
orandum filed by the plaintiffs’ counsel makes a number
of references to the tort of defamation; however, it
failed to comply with the explicit directive of the court
to state precisely the cause of action set forth in count
one of the operative complaint.12 Further, the supple-
mental memorandum, despite the occasional passing
reference to the affidavits submitted on behalf of the
plaintiffs, did not comply with the court’s instruction
to provide specific citations to the record evidence.
   The dispositive issue, however, remains whether the
court properly rendered summary judgment in the pre-
sent case. At the outset, we note that ‘‘[t]he motion for
summary judgment is designed to eliminate the delay
and expense of litigating an issue when there is no real
issue to be tried.’’ (Internal quotation marks omitted.)
Provencher v. Enfield, 284 Conn. 772, 793, 936 A.2d 625
(2007); see also Stuart v. Freiberg, 316 Conn. 809, 822,
116 A.3d 1195 (2015). Summary judgment is appropriate
when there is no genuine issue of material fact; see
Darin v. Cais, 161 Conn. App. 475, 480,          A.3d
(2015); or when ‘‘the complaint fails to set forth a cause
of action and the defendant can establish that the defect
could not be cured by repleading.’’ Larobina v. McDon-
ald, 274 Conn. 394, 401, 876 A.2d 522 (2005). The moving
party is held to a strict standard and bears the burden
of proof. Darin v. Cais, supra, 161 Conn. App. 480; see
also Ferri v. Powell-Ferri, 317 Conn. 223, 228, 116 A.3d
297 (2015).
    The moving party bears the burden of establishing
that summary judgment is appropriate. ‘‘When docu-
ments submitted in support of a motion for summary
judgment fail to establish that there is no genuine
issue of material fact, the nonmoving party has no
obligation to submit documents establishing the exis-
tence of such an issue.’’ (Emphasis added; internal quo-
tation marks omitted.) Darin v. Cais, supra, 161 Conn.
App. 480. Indeed, our Supreme Court has recognized
‘‘it is only [o]nce [the moving party’s] burden in estab-
lishing his entitlement to summary judgment is met
[that] the burden shifts to [the nonmoving party] to
show that a genuine issue of fact exists justifying a
trial. . . . Summary judgment should be denied where
the affidavits of the moving party do not affirmatively
show that there is no genuine issue of fact as to all of
the relevant issues of the case. . . . Accordingly, the
rule that the party opposing summary judgment must
provide evidentiary support for its opposition applies
only when the moving party has first made out a prima
facie case for summary judgment. . . . [I]f the party
moving for summary judgment fails to show that there
are no genuine issues of material fact, the nonmoving
party may rest on mere allegations or denials contained
in his pleadings.’’ (Citations omitted; internal quotation
marks omitted.) Romprey v. Safeco Ins. Co. of America,
310 Conn. 304, 320–21, 77 A.3d 726 (2013); see also
Brusby v. Metropolitan District, 160 Conn. App. 638,
645–46,        A.3d      (2015) (‘‘[w]hen documents sub-
mitted in support of a motion for summary judgment
fail to establish that there is no genuine issue of material
fact, the nonmoving party has no obligation to submit
documents establishing the existence of such an issue’’
[internal quotation marks omitted]). If the moving party
demonstrates the nonexistence of material fact, only
then is it incumbent on the nonmoving party to establish
a factual predicate from which it can be determined,
as matter of law, that a genuine issue of material fact
exists. Wadia Enterprises, Inc. v. Hirschfeld, 224 Conn.
240, 247, 618 A.2d 506 (1992).
  The trial court failed to address or consider whether
the defendants had met their burden of establishing
that they were entitled to summary judgment. The court
instead rendered judgment in favor of the defendants
because the plaintiffs’ counsel had submitted an inade-
quate brief. Specifically, the court stated: ‘‘The motion
for summary judgment now before the court is granted
for the failure of its counseled opponents to submit an
adequate brief following specific instructions to do so.’’
In other words, the court effectively sanctioned the
plaintiffs for failing to comply with its prior order.
  Under these facts and circumstances, it was improper
to grant summary judgment solely because the court
determined that the opposition to the defendants’
motion was inadequate. See, e.g., Beers v. Bayliner
Marine Corp., 236 Conn. 769, 774, 675 A.2d 829 (1996)
(summary judgment improperly granted because of
intentional spoliation of evidence). Under our jurispru-
dence, the court was required to consider, in the first
instance, whether the defendants, as the movants, had
satisfied their burden of establishing their entitlement
to summary judgment. If, and only if that burden was
met, would the court have considered the plaintiffs’
memoranda in opposition and supporting evidentiary
submissions to determine if they raised genuine issues
as to any facts material to the defendants’ right to judg-
ment in their favor. If the defendants had failed to meet
their initial burden, it would not matter if the plaintiffs
had not filed any response. See Darin v. Cais, supra,
161 Conn. App. 481–82. Summary judgment could not
be rendered if the defendants failed to establish that
there was no genuine issue as to any material fact.
We conclude, therefore, that court improperly rendered
summary judgment in favor of the defendants.
   We are not unsympathetic to the difficulties that the
trial court faced as a result of the failure of the plaintiffs’
counsel to brief the case properly. It is the role of
counsel, not the court, to advocate for counsel’s client.
Counsel is obligated to present the arguments and evi-
dence in a competent manner so as to assist the court.
See Rule 1.1 of the Rules of Professional Conduct.
  The trial court alerted the plaintiffs’ counsel to the
deficiencies in his brief and gave him an opportunity
to cure them. Counsel did not comply with the court’s
instructions. We do not condone the failure to comply
with the court’s instructions. We hold only that the trial
court cannot grant summary judgment merely because
the opposing party did not submit an adequate brief,
but that the court must first determine that the moving
party demonstrated that it is entitled to summary judg-
ment based on the standards stated previously.
  The judgment is reversed and case is remanded for
further proceedings.13
      In this opinion the other judges concurred.
  1
     G. L. Capasso, Inc., a Connecticut corporation with its principal place
of business in New Haven, is engaged in the restoration of residential,
commercial and government property. Giuseppe Capasso, a licensed con-
tractor, was the president of the corporation until December, 2012.
   2
     The city of New Haven commenced a separate action seeking a temporary
and permanent injunction requiring the plaintiffs to refrain from violating
the terms of the special exception. New Haven v. G. L. Capasso, Inc., 151
Conn. App. 368, 370, 96 A.3d 563 (2014). The trial court found that the
plaintiffs had violated those conditions and issued a mandatory injunction
ordering them to abide by the conditions. Id. On appeal to this court, we
affirmed the judgment of the trial court. Id., 372.
   3
     The operative complaint labeled this cause of action as ‘‘prima facie
tort.’’ In their supplemental memorandum of law opposing the defendants’
motion for summary judgment, the plaintiffs clarified that the tort alleged
in count three was extortion.
   4
     On April 28, 2014, the defendants filed a request to amend their answer
and raise four special defenses. Specifically, the defendant alleged that any
statement concerning the plaintiffs (1) were matters of public importance,
(2) were privileged opinions protected by the federal and state constitutions
and (3) were true. They defendants also alleged that any injuries suffered
by the plaintiffs were caused by the actions of the editors and publishers
of the newspaper, and not the defendants. Although the plaintiffs initially
objected to the defendants’ request, they subsequently withdrew their objec-
tion on May 11, 2014. The next day the plaintiffs filed another objection to
the defendants’ request. On May 27, 2014, Judge Blue postponed a ruling
on the plaintiffs’ objection, stating: ‘‘Given the imminence of trial, this matter
is referred to the trial judge.’’
   5
     Practice Book § 17-44 provides in relevant part: ‘‘In any action . . . any
party may move for a summary judgment as to any claim or defense as a
matter of right at any time if no scheduling order exists and the case has
not been assigned for trial. . . . If no scheduling order exists but the case
has been assigned for trial, a party must move for permission of the judicial
authority to file a motion for summary judgment. . . .’’
   6
     Carmine Capasso stated that he is the son of Giuseppe Capasso and
became the president of G. L. Capasso, Inc., in December, 2012. He further
noted that as a result of the defendants’ ‘‘defamatory statements, implications
of wrongdoing and threats, the reputation of both [G. L. Capasso, Inc.] and
[Giuseppe Capasso] were hurt and [G. L. Capasso, Inc.’s] business prospects
were adversely [affected] causing [G. L. Capasso, Inc.] financial damages
. . . .’’ Attached to this affidavit was a spreadsheet detailing his claim of
lost work and profit, totaling $247,906. Finally, Carmine Capasso indicated
that his father was, and continued to be, ‘‘extremely bothered, unhappy,
and agitated by anything that brings the [d]efendants’ disparagement of him
and [G. L. Capasso, Inc.] to his mind and attention.’’
   7
     Ciarleglio stated in his affidavit that he was a consultant for G. L. Capasso,
Inc., and that the company had lost several jobs as result of the New Haven
Independent article and the complaints made by the defendants regarding
the fence.
   8
     Martino averred that in 2008 and 2009 he conducted a general construc-
tion business that solicited bids for restoration and masonry work to be
done for four companies in the spring of 2009. Martino initially decided to
use G. L. Capasso, Inc., as a subcontractor but changed his mind after he
‘‘heard things’’ at the New Haven city hall and reading the New Haven
Independent article. These events changed his opinion of G. L. Capasso,
Inc., and he ultimately selected other contractors.
   9
     As the trial court later noted in its memorandum of decision, this discus-
sion took some time because the plaintiffs’ counsel ‘‘had not thought it
necessary to bring a copy of his own Supplemental Memorandum with him
to court and had to consult the court’s own copy of his document.’’
   10
      The court further explained its reasoning as follows: ‘‘You have listed
. . . you have listed what you say [are] explicit and implied defamatory
statements or threats. You have not even given me quotations of those that
you claim are explicit. I guess I am supposed to figure out which are explicit,
which are implied, kind of look through your submissions and see if I can
find what it is that you’re referring to and then figure out whether it’s explicit
or implied. That is so beyond inadequate, I can’t begin to tell you.
   ‘‘I’ve tried to be respectful to you, sir. I did not want to embarrass you.
I very much wanted to decide this case on the merits. I brought you in
chambers, pointed out what you needed to do.
   ‘‘I also, for everyone’s protection, put on the record exactly what you
have to do. I ordered you to do two things, you did not do either.’’
   11
      Sioson v. Knights of Columbus, 303 F.3d 458, 460 (2d. Cir. 2002) (dismiss-
ing appeal from granting of motion for summary judgment for failure to file
adequate brief).
   12
      Curiously, the plaintiffs’ counsel did identify count three of the operative
pleading: ‘‘The prima facie tort alleged in the third count is extortion.’’
   13
      We note that nothing in this opinion precludes the trial court, on remand,
from reconsidering the merits of the defendants’ motion and determining
whether summary judgment should be rendered.